UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 11/30/2014 ITEM 1. REPORT TO STOCKHOLDERS November 30, 2014 Semiannual Report to Shareholders Deutsche CROCI® Sector Opportunities Fund (formerly DWS CROCI® Sector Opportunities Fund) Contents 3 Letter to Shareholders 4 Portfolio Manager 5 Portfolio Summary 7 Investment Portfolio 10 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 18 Notes to Financial Statements 27 Information About Your Fund's Expenses 29 Advisory Agreement Board Considerations and Fee Evaluation 31 Account Management Resources 33 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund will be managed on the premise that stocks with lower CROCI® Economic P/E Ratios may outperform stocks with higher CROCI® Economic P/E Ratios over time. This premise may not always be correct and prospective investors should evaluate this assumption prior to investing in the fund. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Manager Di Kumble, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2014. — Senior Portfolio Manager, Head of Tax Managed Equities: New York. — Joined Deutsche Asset & Wealth Management in 2003 with seven years of industry experience. Prior to joining, she served as a Portfolio Manager at Graham Capital Management. Previously, she worked as a Quantitative Strategist at ITG Inc. and Morgan Stanley. — PhD in Chemistry, Princeton University; CFA Charterholder. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at November 30, 2014 (36.9% of Net Assets) Country Percent 1. Amgen, Inc. Developer, manufacturer and marketer of human therapeutics United States 4.0% 2. Parker-Hannifin Corp. Manufacturer of motion control products United States 3.9% 3. Medtronic, Inc. Provides device-based therapies and diagnostic medical products United States 3.8% 4. Merck KGaA A global pharmaceutical and chemicals company Germany 3.7% 5. Pfizer, Inc. Manufacturer of prescription pharmaceuticals and nonprescription self-medications United States 3.7% 6. Marathon Petroleum Corp. Refines, transports and markets petroleum products United States 3.6% 7. Raytheon Co. Provider of products and services to special mission aircraft, defense and government United States 3.6% 8. Central Japan Railway Co. Provides rail transportation services Japan 3.6% 9. ABB Ltd. Manufacturer of equipment and provider of services to the oil and gas petrochemicals industries Switzerland 3.5% 10. Eli Lilly & Co. Producer of pharmaceutical products United States 3.5% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 7. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 31 for contact information. Investment Portfolio as of November 30, 2014 (Unaudited) Shares Value ($) Common Stocks 97.9% Denmark 3.1% A P Moller-Maersk AS "B" (Cost $5,236,385) France 3.1% Sanofi (Cost $4,879,781) Germany 3.7% Merck KGaA (Cost $4,976,251) Japan 18.8% Astellas Pharma, Inc. Central Japan Railway Co. Daiichi Sankyo Co., Ltd. ITOCHU Corp. JGC Corp. Otsuka Holdings Co., Ltd. (Cost $29,301,280) Luxembourg 2.8% Tenaris SA (Cost $5,322,830) Norway 2.7% Statoil ASA (Cost $5,480,445) Switzerland 5.9% ABB Ltd. (Registered)* Transocean Ltd. (a) (Cost $10,398,682) United Kingdom 6.2% Noble Corp. PLC (a) Rolls-Royce Holdings PLC* (Cost $11,078,894) United States 51.6% Amgen, Inc. Chevron Corp. ConocoPhillips Dover Corp. Eli Lilly & Co. Fluor Corp. Gilead Sciences, Inc.* Marathon Petroleum Corp. Medtronic, Inc. National Oilwell Varco, Inc. Occidental Petroleum Corp. Parker-Hannifin Corp. Pfizer, Inc. Raytheon Co. Valero Energy Corp. (Cost $76,730,664) Total Common Stocks (Cost $153,405,212) Other Investments 0.0% United Kingdom 0.0% Rolls-Royce Holdings PLC, Class C* (Cost $34,589) Cash Equivalents 6.4% Central Cash Management Fund, 0.06% (b) (Cost $9,417,939) % of Net Assets Value ($) Total Investment Portfolio (Cost $162,857,740)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $162,857,740. At November 30, 2014, net unrealized depreciation for all securities based on tax cost was $8,068,907. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,496,735 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $12,565,642. (a) Listed on the New York Stock Exchange. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (c) Denmark $
